Exhibit 10.1

 

EXECUTION COPY

 

 

$250,000,000

 

 

364-DAY CREDIT AGREEMENT

 

 

Dated as of November 1, 2002

 

among

 

EQUITABLE RESOURCES, INC.,
as the Borrower,

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

 

JPMORGAN CHASE BANK,
and
BANK ONE, NA,
as Co-Syndication Agents,

 

 

PNC BANK, NATIONAL ASSOCIATION,
and
CITIBANK, N.A.,
as Co-Documentation Agents

 

 

and

 

The Other Lenders Party Hereto

 

 

BANC OF AMERICA SECURITIES LLC,

and

JPMORGAN SECURITIES INC.,

as

Joint Lead Arrangers and Co-Book Managers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1.01

 

Defined Terms

1.02

 

Other Interpretive Provisions

1.03

 

Accounting Terms

1.04

 

Rounding

1.05

 

References to Agreements and Laws

1.06

 

Times of Day

 

 

 

ARTICLE II.  THE COMMITMENTS AND BORROWINGS

2.01

 

Loans

2.02

 

Borrowings, Conversions and Continuations of Loans

2.03

 

Prepayments

2.04

 

Termination or Reduction of Commitments

2.05

 

Repayment of Loans

2.06

 

Interest

2.07

 

Fees

2.08

 

Computation of Interest and Fees

2.09

 

Evidence of Debt

2.10

 

Payments Generally19

2.11

 

Sharing of Payments

2.12

 

Extension of Stated Maturity Date

2.13

 

Term-Out Option

2.14

 

Increase in Commitments

 

 

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

 

Taxes

3.02

 

Illegality

3.03

 

Inability to Determine Rates

3.04

 

Increased Cost and Reduced Return; Capital Adequacy

3.05

 

Funding Losses

3.06

 

Matters Applicable to all Requests for Compensation

3.07

 

Survival

 

 

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CLOSING DATE AND TO BORROWINGS

4.01

 

Conditions of Closing Date and Initial Borrowing

4.02

 

Conditions to all Borrowings

 

 

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

5.01

 

Corporate Existence and Power

5.02

 

Corporate and Governmental Authorization; No Contravention

5.03

 

Binding Effect

5.04

 

Financial Information

5.05

 

Litigation

5.06

 

No Default

5.07

 

Compliance with ERISA

5.08

 

Environmental Matters

5.09

 

Taxes

5.10

 

Subsidiaries

5.11

 

Regulatory Restrictions on Borrowing; Margin Regulations

5.12

 

Full Disclosure

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI.  AFFIRMATIVE COVENANTS

6.01

 

Information

6.02

 

Payment of Obligations

6.03

 

Maintenance of Property; Insurance

6.04

 

Conduct of Business and Maintenance of Existence

6.05

 

Compliance with Laws

6.06

 

Inspection of Property, Books and Records

6.07

 

Use of Proceeds

6.08

 

Governmental Approvals and Filings

 

 

 

ARTICLE VII.  NEGATIVE COVENANTS

7.01

 

Liens

7.02

 

Debt to Total Capital

7.03

 

Transactions with Affiliates

7.04

 

Limitation of Other Restrictions on Dividends by Subsidiaries, etc

7.05

 

Mergers and Sales of Assets

7.06

 

Change in Nature of Business

7.07

 

Use of Proceeds

 

 

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

8.01

 

Events of Default

8.02

 

Remedies Upon Event of Default

8.03

 

Application of Funds

 

 

 

ARTICLE IX.  ADMINISTRATIVE AGENT

9.01

 

Appointment and Authorization of Administrative Agent

9.02

 

Delegation of Duties

9.03

 

Liability of Administrative Agent

9.04

 

Reliance by Administrative Agent

9.05

 

Notice of Default

9.06

 

Credit Decision; Disclosure of Information by Administrative Agent

9.07

 

Indemnification of Administrative Agent

9.08

 

Administrative Agent in its Individual Capacity

9.09

 

Successor Administrative Agent

9.10

 

Administrative Agent May File Proofs of Claim

9.11

 

Other Agents; Arrangers and Managers

 

 

 

ARTICLE X.  MISCELLANEOUS

10.01

 

Amendments, Etc.

10.02

 

Notices and Other Communications; Facsimile Copies

10.03

 

No Waiver; Cumulative Remedies

10.04

 

Attorney Costs, Expenses and Taxes

10.05

 

Indemnification by the Borrower

10.06

 

Payments Set Aside

10.07

 

Successors and Assigns

10.08

 

Confidentiality

10.09

 

Set-off

10.10

 

Interest Rate Limitation

10.11

 

Counterparts

10.12

 

Integration

10.13

 

Survival of Representations and Warranties

10.14

 

Severability

 

ii

--------------------------------------------------------------------------------


 

10.15

 

Tax Forms

10.16

 

Replacement of Lenders

10.17

 

Governing Law

10.18

 

Waiver of Right to Trial by Jury

10.19

 

Termination of Commitments Under Existing Credit Agreement

10.20

 

ENTIRE AGREEMENT

 

 

SIGNATURES

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

 

Commitments and Pro Rata Shares

5.05

 

Certain Litigation

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

 

 

 

A

 

Loan Notice

B

 

Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E-1

 

Opinion of Reed Smith LLP

E-2

 

Opinion of In-House Counsel for the Borrower

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This 364-DAY CREDIT AGREEMENT (“Agreement”) is entered into as of November 1,
2002, among EQUITABLE RESOURCES, INC., a Pennsylvania corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, and JPMORGAN CHASE BANK and BANK ONE, NA, as
Co-Syndication Agents.

 

The Borrower has requested that the Lenders provide a revolving credit facility
with a term-out option, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Bank of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“ANPI” means Appalachian NPI, LLC a Delaware limited liability company.

 

“ANPI Obligations” means obligations with respect to the 7.76% Senior Secured
Bonds due February 28, 2016 of ANPI, with respect to the related swap
transaction between ANPI and Credit Suisse First Boston International and with
respect to the ownership interests in Appalachian Natural Gas Trust, in each
case under documentation in place as of the date of this Agreement, with such
changes in such

 

--------------------------------------------------------------------------------


 

documentation as, in the reasonable opinion of the Administrative Agent, do not
adversely affect the interest of the Lenders.

 

“ANPI Transaction” means the transaction pursuant to which the ANPI Obligations
were incurred.

 

“Applicable Rate” means, from time to time, the following percentages per annum
(set forth in basis points), based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility
Fee

 

Utilization
Fee

 

Eurodollar
Rate *

 

Base
Rate

 

1

 

A+/A1 or better

 

6.0

 

7.5

 

24.0

 

0.0

 

2

 

A/A2

 

7.0

 

10.0

 

33.0

 

0.0

 

3

 

A-/A3

 

8.0

 

10.0

 

44.5

 

0.0

 

4

 

BBB+/Baa1

 

10.0

 

10.0

 

55.0

 

0.0

 

5

 

BBB/Baa2

 

12.5

 

12.5

 

75.0

 

0.0

 

6

 

BBB-/Baa3 or worse

 

20.0

 

12.5

 

105.0

 

0.0

 

 

--------------------------------------------------------------------------------

* Term Out:  In the event the Borrower elects its Term-Out option pursuant to
Section 2.13(a), the Applicable Rate for Eurodollar Rate Loans shall be
increased by 25 basis points.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 6 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply; and provided further that if no Debt Rating is issued by
either S&P or Moody’s, then such rating agency shall be deemed to have
established a rating of Pricing Level 6.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Arranger” means each of Banc of America Securities LLC and JPMorgan Securities,
Inc., in their capacity as co-lead arrangers and co-book managers.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

2

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2001
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Trust I” means Equitable Resources Capital Trust I, a Subsidiary of
Borrower.

 

“Capital Trust I Indenture” means that certain Junior Subordinated Indenture
dated April 23, 1998 between the Borrower and Bankers Trust Company, as Trustee.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed

 

3

--------------------------------------------------------------------------------


 

to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33 1/3 % or more of the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body of
such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (including any Loans converted into a Term
Loan pursuant to Section 2.13), in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries on a consolidated basis other than Non-Recourse
Debt.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

4

--------------------------------------------------------------------------------


 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all non-contingent obligations (and, for
purposes of Section 8.01(e) and the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(d)                                 debt (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse;

 

(e)                                  capital leases;

 

(f)                                    to the extent required to be included on
the Borrower’s consolidated balance sheet as debt or liabilities in accordance
with GAAP, Synthetic Lease Obligations;

 

(g)                                 all obligations of such Person for the
payment of money under Production Payments; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For the avoidance of doubt, the parties hereto agree that the obligations of the
Borrower and its Subsidiaries with respect to the Existing Trust Preferred
Capital Securities, the Existing Subordinated Debentures, and the Existing
Capital Trust Guaranty, and obligations of the Borrower and its Subsidiaries
with respect to substantially identical transactions, shall be deemed to
constitute Debt.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer, unless such
Debt is expressly made non-recourse to the Borrower or Subsidiary, as
applicable.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a

 

5

--------------------------------------------------------------------------------


 

Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such

 

6

--------------------------------------------------------------------------------


 

Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means at any time a Subsidiary which is not a Material
Subsidiary, and is organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one entity or property (or related entities
or properties), does not engage in any business unrelated to such entity(ies) or
property(ies) or the financing thereof and does not have any assets or
indebtedness other than those related to its interest in such entity(ies) or
property(ies) or the financing thereof and which shall have been identified as
an Excluded Subsidiary at or prior to such time by notice from the Borrower to
the Lenders.

 

“Existing Borrower Indenture” means the Junior Subordinated Indenture, dated as
of April 23, 1998, between the Borrower and Bankers Trust Company, as Trustee.

 

“Existing Capital Trust Guaranty” means that certain Capital Securities
Guarantee Agreement dated April 23, 1998 between the Borrower and Bankers Trust
Company, as Guarantee Trustee.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 8, 2001 among the Borrower, Bank of America, N.A., as administrative
agent, Bank One, NA, as syndication agent, PNC Bank National Association, as
documentation agent, and a syndicate of lenders.

 

“Existing Lenders” means lenders party to the Existing Credit Agreement.

 

“Existing Subordinated Debentures” means the 7.35% Junior Subordinated
Debentures issued by the Borrower pursuant to the Existing Borrower Indenture in
the aggregate principal amount of $125,000,000.

 

“Existing Trust Preferred Capital Securities” means those certain Trust
Preferred Capital Securities issued by Capital Trust I pursuant to the Capital
Trust I Indenture in the principal amount of $125,000,000, the proceeds of which
were used by Capital Trust I to purchase the Existing Subordinated Debentures.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a

 

7

--------------------------------------------------------------------------------


 

whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letters” means the letter agreement, dated October 29, 2002 among the
Borrower, the Administrative Agent and Bank of America Securities LLC and the
letter agreement, dated October 29, 2002 among the Borrower and JPMorgan
Securities, Inc.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Forward Sale” means an obligation to deliver oil, gas or other minerals to be
acquired or produced in the future in consideration of advance payment therefor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

8

--------------------------------------------------------------------------------


 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan , the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title

 

9

--------------------------------------------------------------------------------


 

retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Material Debt” means Debt (other than (i) Non-Recourse Debt and (ii) the Loans)
of the Borrower and one or more Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$50,000,000.

 

“Material Financial Obligations” means (i) a principal or face amount of Debt,
(ii) payment or collateralization obligations in respect of Swap Contracts, or
(iii) payment obligations in respect of Forward Sales, in each case of the
Borrower or more of its Subsidiaries, arising in one or more related or
unrelated transactions, exceeding in the aggregate $50,000,000.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

 

“Material Subsidiary” means any Subsidiary of Borrower for which (i) its assets
and the assets of its consolidated Subsidiaries comprise more than 5% of the
assets of the Borrower and its consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries comprise more than 5% of the
revenue of the Borrower and its consolidated Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal year.

 

“Maturity Date” means the (a) later of (i) the Stated Maturity Date, and (ii) if
the Borrower exercises the Term-Out option pursuant to Section 2.13, the Term
Loan Maturity Date; or, (b) if earlier, the effective date of any other
termination, cancellation, or acceleration of all Commitments under this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Non-Recourse Debt” of any Person means Debt secured by a Lien on one or more
assets of such Person, where the rights and remedies of the holder of such Debt
in respect of such Debt do not extend to any other assets of such Person and, if
such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A) (a “Recourse
Waiver”); provided however, that no Recourse Waiver shall be required with
respect to Production Payments, and no Recourse Waiver shall be required with
respect to the ANPI Obligations.  Debt of an Excluded Subsidiary which is
without recourse to the Borrower or any other Subsidiary shall be deemed
Non-Recourse Debt of such Excluded Subsidiary secured by all assets

 

10

--------------------------------------------------------------------------------


 

of such Excluded Subsidiary (whether or not such Debt is in fact so secured) and
no Recourse Waiver shall be required in respect thereof.  For purposes of this
definition, the holders of ANPI Obligations which are Debt of a Person shall be
deemed to have a Lien (to the extent permitted by Section 7.01(j) hereof) on
assets of such Person securing such ANPI Obligations.

 

“NORESCO” shall mean NORESCO LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Borrower.

 

“NORESCO Project” shall mean any project of NORESCO or of a Subsidiary of
NORESCO related to the development, design, construction and operation of energy
plant facilities.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any the Borrower or any Affiliate of the Borrower
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

11

--------------------------------------------------------------------------------


 

“Production Payment” means an assignment of an interest in a fixed quantity
(measured by proceeds or by volume) of oil and gas or other hydrocarbons when
produced from a specified oil and gas property or properties, in consideration
for a payment in advance of production.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans have been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.  The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“PUC” means any state or local regulatory agency or governmental authority that
exercises jurisdiction over the rates, services, ownership, capital structure,
authority to borrow, operation or production of electricity, oil, gas or
hydrocarbons, or over Persons who own, construct, or operate facilities or
systems that produce, transport, process, or market electricity, oil, gas, or
hydrocarbons.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Request for Extension of Stated Maturity Date” has the meaning set forth in
Section 2.12(a).

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate at least 51% of the Total Outstandings.

 

“Responsible Officer” means the chairman, chief executive officer, president,
executive vice president, chief financial officer, treasurer or assistant
treasurer of the Borrower.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

 

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Stated Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.04, and (c) the
date of termination of the commitment of each Lender to make Loans pursuant to
Section 8.02.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of even date
herewith by and among the Borrower, Bank of America, N.A., as Administrative
Agent, and the other agents and lenders therein named.

 

12

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Stated Maturity Date” means the later of (a) October 31, 2003, and (b) if the
maturity is extended pursuant to Section 2.12, such extended maturity date as
determined pursuant to such Section.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Term Loan” shall mean the term loan made pursuant to Section 2.13.

 

“Term Loan Maturity Date” shall mean the date one year after the Stated Maturity
Date.

 

“Term-Out” has the meaning specified in Section 2.13(a).

 

“Total Capital” means, at any date, the sum of (i) Consolidated Debt plus (ii)
Shareholders’ Equity (including for this purpose any amount attributable to
stock which is required to be redeemed or is redeemable at the option of the
holder, if certain events or conditions occur or exist or otherwise), in each

 

13

--------------------------------------------------------------------------------


 

case determined at such date less (iv) to the extent reflected in Shareholders’
Equity, any excess of the net book value of assets subject to Liens securing
Non-Recourse Debt (including the total assets of Excluded Subsidiaries) over the
amount of the related Non-Recourse Debt.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Uninsured Liabilities” shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers’
compensation claims and business interruption) incurred by the Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is available to Persons engaged in the same or similar
business as the Borrower and its Subsidiaries.

 

“United States” and “U.S.” mean the United States of America.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

14

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.  (a)  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day during the
Revolving Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01.  Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

15

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower which may be delivered via facsimile.  Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans.  Each Borrowing of, conversion or continuation of
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing during the
Revolving Availability Period, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

16

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five Interest Periods in effect
with respect to Loans.

 

2.03                        Prepayments.


 

(a)                                  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.  Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Pro Rata Shares.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans.

 

2.04                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. 
All facility and utilization fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.05                        Repayment of Loans.

 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

 

2.06                        Interest.

 

(a)                                  Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

17

--------------------------------------------------------------------------------


 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                        Fees.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a facility fee equal to the Applicable Rate times the actual
daily amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Loans), regardless of usage.  The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Loans remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Utilization Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, (i) at all times, unless the Term-Out Option has been exercised
pursuant to Section 2.13, a utilization fee equal to the Applicable Rate times
the Total Outstandings on each day that the Total Outstandings exceed 33% of the
actual daily amount of the Aggregate Commitments, and (ii) from and after the
effective date of the exercise of the Term-Out Option, a utilization fee equal
to the Applicable Rate times the Total Outstandings.  The utilization fee shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date.  The utilization fee shall be
calculated quarterly in arrears and if there is any change in the Applicable
Rate during any quarter, the daily amount shall be computed and multiplied by
the Applicable Rate for each period during which such Applicable Rate was in
effect The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

 

(c)                                  Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

18

--------------------------------------------------------------------------------


 

2.08                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.

 

2.09                        Evidence of Debt.  The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.10                        Payments Generally.

 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect

 

19

--------------------------------------------------------------------------------


 

of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds Rate
from time to time in effect. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan or to fund any such participation on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or purchase its participation.

 

(f)                                    Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

2.11                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or

 

20

--------------------------------------------------------------------------------


 

other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon.  The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.12                        Extension of Stated Maturity Date.

 

(a)                                  Not earlier than 60 days prior to, nor
later than 45 days prior to, the first and second anniversary of the Closing
Date, the Borrower may, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), request a 364-day extension of the Stated Maturity
Date then in effect (the “Request for Extension of Stated Maturity Date”). 
Within 30 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension (the “Declining Lenders”).  The Administrative Agent
shall promptly notify the Borrower and the Lenders of the Lenders’ responses. 
If any Lender declines, or is deemed to have declined, to consent to such
extension, the Borrower may cause any such Lender to be replaced as a Lender
pursuant to Section 10.16.

 

(b)                                 The Stated Maturity Date shall be extended,
subject to Section 2.12(c) hereof, only if Lenders holding at least 51% of the
Aggregate Commitments (calculated prior to giving effect to any replacements of
Lenders permitted herein) (the “Consenting Lenders”) have consented thereto.  If
so extended, the Maturity Date, as to the Consenting Lenders, shall be extended
to a date 364 days from the Stated Maturity Date then in effect, effective as of
the Stated Maturity Date then in effect (such existing Stated Maturity Date
being the “Extension Effective Date”).  The Administrative Agent and the
Borrower shall promptly confirm to the Lenders such extension and the Extension
Effective Date.  As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Extension Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension, and (ii)
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Commitments
of the Declining Lenders shall terminate on the Extension Effective Date, and on
such date the Borrower shall pay to the Declining Lenders all Obligations owed
to them.  The Borrower shall prepay all other Loans outstanding on the Extension
Effective Date (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep outstanding Loans ratable with any revised
and new Pro Rata Shares of all the Lenders effective as of the Extension
Effective Date.  Prior to the Extension Effective Date, the Borrower may
withdraw its election pursuant to this Section 2.12, and if the Borrower makes
such withdrawal, the Extension Effective Date will not occur.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Prior to the effectiveness of the extension
of the Stated Maturity Date, the Borrower shall have received all Authorizations
necessary in connection with such extension of the Stated Maturity Date,
including, if required by (or, in the opinion of the Administrative Agent or its
counsel, advisable under) applicable Pennsylvania law or regulations, an order
of the Pennsylvania Public Utility Commission approving the Borrower’s
incurrence of Obligations with respect to Loans hereunder with a maturity date
which is the extended Stated Maturity Date.  Together with such Request for
Extension of Stated Maturity Date the Borrower shall furnish to the
Administrative Agent copies of the Authorizations referenced in this Section
2.12(c), and an opinion of counsel to the Borrower (which may be internal
counsel), in form and substance satisfactory to the Administrative Agent,
stating that in connection with such proposed extension of the Stated Maturity
Date, no Authorizations are required by the PUC in those states which are
identified by the Borrower as being the states in which the Borrower is subject
to regulation by a PUC, other than Authorizations that have been obtained and
copies of which have been delivered to the Administrative Agent.

 

(d)                                 This Section shall supersede any provisions
in Section 2.11 or 10.01 to the contrary.

 

2.13                        Term-Out Option.

 

(a)                                  Provided no Default has occurred and is
continuing, and subject to the requirements of Section 2.13(b), the Borrower
may, upon prior written notice to the Administrative Agent, sent not earlier
than 60 days prior to, nor later than 10 days prior to the Stated Maturity Date,
elect to have the principal balance of the Loans outstanding on the Stated
Maturity Date continued to the Term Loan Maturity Date as non-revolving Term
Loans (the “Term-Out”).  As a condition precedent to the Term-Out, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated
the effective date of the Term-Out signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such Term-Out, and (ii) certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.13, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

 

(b)                                 Prior to the effectiveness of the Term-Out,
Borrower shall receive all Authorizations necessary in connection with such
extension of the Maturity Date to the Term Loan Maturity Date, including, if
required by (or, in the opinion of the Administrative Agent or its counsel,
advisable under) applicable Pennsylvania law or regulations, an order of the
Pennsylvania Public Utility Commission approving the Borrower’s incurrence of
Obligations with respect to Loans hereunder with a maturity date which is the
Term Loan Maturity Date.  Together with its request for the election of the
Term-Out the Borrower shall furnish to the Administrative Agent copies of the
Authorizations referenced in this Section 2.13(b), and an opinion of counsel to
the Borrower (which may be internal counsel), in form and substance satisfactory
to the Administrative Agent, stating that in connection with such proposed
extension of the Maturity Date, no Authorizations are required by the PUC in
those states which are identified by the Borrower as being the states in which
the Borrower is subject to regulation by a PUC, other than Authorizations that
have been obtained and copies of which have been delivered to the Administrative
Agent.

 

(c)                                  During the period of such Term Loans, the
Borrower may repay but not reborrow the outstanding Term Loans as provided in
Section 2.03 hereof, except as may be required from time to time to continue the
outstanding principal balance of maturing Loans pursuant to Section 2.02.

 

22

--------------------------------------------------------------------------------


 

2.14                        Increase in Commitments.

 

(a)                                  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may on a one-time basis, request an increase in the Aggregate
Commitments by an amount not exceeding $75,000,000.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).  Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase.  Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(b)                                 If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Extension Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.  The Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section.

 

(c)                                  This Section shall supersede any provisions
in Sections 2.11 or 10.01 to the contrary.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or

 

23

--------------------------------------------------------------------------------


 

similar charges, and liabilities being hereinafter referred to as “Taxes”).  If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  If the Borrower shall be required to deduct
or pay any Taxes or Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, the Borrower shall also
pay to the Administrative Agent or to such Lender, as the case may be, at the
time interest is paid, such additional amount that the Administrative Agent or
such Lender specifies is necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income)
that the Administrative Agent or such Lender would have received if such Taxes
or Other Taxes had not been imposed.

 

(d)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender, (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

24

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

 

(c)                                  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.  Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Lender to compensation pursuant to this Section and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender.

 

25

--------------------------------------------------------------------------------


 

3.05                        Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.16;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Matters Applicable to all Requests for
Compensation.  A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CLOSING DATE AND TO BORROWINGS

 

4.01                        Conditions of Closing Date and Initial Borrowing. 
The obligation of each Lender to make its initial Loan hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

26

--------------------------------------------------------------------------------


 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(iv)                              a certificate of the Pennsylvania Secretary of
State evidencing that the Borrower is duly organized or formed, and is validly
existing, in good standing under the laws of the State of Pennsylvania;

 

(v)                                 a favorable opinion of Reed Smith LLP,
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
as to the matters set forth in Exhibit E-1 and a favorable opinion of the deputy
general counsel of the Borrower, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit E-2;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no material adverse change
since December 31, 2001 in the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the Borrower
and its subsidiaries taken as a whole; and (C) the current Debt Ratings;

 

(vii)                           evidence that the Commitments under (i) the
Existing Credit Agreement and (ii) the Credit Agreement dated as of November 13,
2000 among the Borrower, Bank of America, N.A., as administrative agent, Bank
One, NA, as syndication agent, PNC Bank National Association, as documentation
agent, and a syndicate of lenders have been or concurrently with the Closing
Date are being terminated, and that the Borrower has repaid all amounts owed
thereunder upon such termination;

 

(viii)                        evidence that the Borrower is entering into the
Revolving Credit Agreement to be effective as of the Closing Date; and

 

(ix)                                such other assurances, certificates,
documents, consents or opinions as the Administrative Agent or the Required
Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date.

 

4.02                        Conditions to all Borrowings.  The obligation of
each Lender to honor any Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V (except the representations and warranties in
Sections 5.04(c), 5.05 and 5.06, as to any matter which has theretofore been
disclosed in writing by the Borrower to the Lenders by written notice given to
the Administrative Agent) or in any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Borrowing.

 

27

--------------------------------------------------------------------------------


 

(b)                                 No Default shall exist, or would result from
such proposed Borrowing.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.01                        Corporate Existence and Power.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all corporate powers and
all material Authorizations required to carry on its business as now conducted.

 

5.02                        Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of this Agreement and the Notes, are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority (except such actions or filings as have been
taken or made), and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by-laws of the Borrower or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Borrower or any of its Subsidiaries,
or result in the creation or imposition of any Lien on any asset of the Borrower
or any of its Subsidiaries.

 

5.03                        Binding Effect.  This Agreement constitutes a valid
and binding agreement of the Borrower, and each Note, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights.

 

5.04                        Financial Information.

 

(a)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2001, and the
related consolidated statements of income, cash flows and changes in
stockholders’ equity for the fiscal year then ended, reported on by Ernst &
Young LLP, independent certified public accountants for the Borrower, and set
forth in the Borrower’s 2001 Form 10-K, a copy of which has been delivered to
each of the Lenders, (i) fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, and (ii) show, to the extent required by GAAP,
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Debt.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of June 30, 2002, and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in the Borrower’s Latest Form 10-Q, a copy of which
has been delivered to each of the Lenders, fairly present, in conformity with
GAAP applied on a basis

 

28

--------------------------------------------------------------------------------


 

consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three month period (subject to normal
year-end adjustments).

 

(c)                                  Since December 31, 2001 there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05                        Litigation.  Except for the litigation described on
Schedule 5.05 (the “Scheduled Litigation”) there is no action, suit, proceeding
or investigation pending against, or, to the knowledge of the Borrower,
threatened against or affecting, the Borrower or any of its Subsidiaries before
any Governmental Authority in which there is a reasonable possibility of an
adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity or enforceability of this Agreement
or the Notes.  The Scheduled Litigation is not reasonably expected by the
Borrower to have a material adverse effect on the business, financial condition,
results of operations or prospects of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

5.06                        No Default.  Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any contractual obligation
which could be reasonably expected to have a material adverse effect on the
business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.07                        Compliance with ERISA.  Each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code, or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

 

5.08                        Environmental Matters.  In the ordinary course of
its business, the Borrower conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Borrower
and its Subsidiaries, in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a material adverse effect on the business, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

29

--------------------------------------------------------------------------------


 

5.09                        Taxes.  The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them, and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary (other than those not yet delinquent and payable without premium or
penalty, and except for those being diligently contested in good faith by
appropriate proceedings, and in each case, for which adequate reserves and
provisions for taxes have been made on the books of the Borrower and each
Subsidiary).  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of taxes or other governmental charges are, in
the opinion of the Borrower, adequate.

 

5.10                        Subsidiaries.  Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental authorizations required to carry
on its business as now conducted, except where the absence of any of the
foregoing could not reasonably be expected to have a material adverse effect on
the business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.11                        Regulatory Restrictions on Borrowing; Margin
Regulations.

 

(a)                                  None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

(b)                                 Margin stock does not constitute more than
25% of the assets of the Borrower and its Subsidiaries.

 

5.12                        Full Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document or
furnished to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with any Loan Document contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any amount payable hereunder remains unpaid:

 

6.01                        Information.  The Borrower will deliver to each of
the Lenders:

 

(a)                                  as soon as available, and in any event
within 90 days (and 75 days after the end of the fiscal year ending December 31,
2003, if applicable and 60 days after the end of the fiscal year ending December
31, 2004, if applicable) after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower,
which report and opinion shall be prepared in accordance with generally accepted
auditing

 

30

--------------------------------------------------------------------------------


 

standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)                                 as soon as available, and in any event
within 45 days (and 40 days after the end of each fiscal quarter beginning March
31, 2003, if applicable) after the end of each of the first three quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of income and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, conformity to GAAP and consistency
by the chief financial officer or the chief accounting officer of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Responsible Officer of the Borrower substantially in the form
of the Compliance Certificate attached hereto;

 

(d)                                 within five days after any officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of a Responsible Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                    promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the Securities and Exchange Commission;

 

(g)                                 if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Borrower setting forth details as to such occurrence
and action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take; and

 

31

--------------------------------------------------------------------------------


 

(h)                                 from time to time, such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) (A) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (B) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), and (ii) on which the Borrower notifies (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents; provided that the Borrower shall deliver paper
copies or soft copies (by electronic mail) of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies or soft copies until a written request to cease delivering paper
copies or soft copies is given by the Administrative Agent or such Lender. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent and each of the Lenders.  Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

6.02                        Payment of Obligations.  The Borrower will pay and
discharge, and will cause each Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like, which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

 

6.03                        Maintenance of Property; Insurance.

 

(a)                                  The Borrower will keep, and will cause each
Subsidiary to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such
amounts, against at least such risks and with such risk retention as are usually
maintained, insured against or retained, as the case may be, in the same general
area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

 

6.04                        Conduct of Business and Maintenance of Existence. 
The Borrower will preserve, renew and keep in full force and effect, and will
cause each Subsidiary to preserve, renew and keep in full force and effect their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit (i) the merger of a

 

32

--------------------------------------------------------------------------------


 

Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a domestic Subsidiary and if, in each case, after giving effect thereto, no
Default shall have occurred and be continuing, or (ii) the termination of the
corporate existence of any Subsidiary if the Borrower in good faith determines
that such termination is in the best interest of the Borrower and is not
materially disadvantageous to the Lenders.

 

6.05                        Compliance with Laws.  The Borrower will comply, and
cause each Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

6.06                        Inspection of Property, Books and Records.  The
Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary to permit, representatives of any Lender
at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

 

6.07                        Use of Proceeds.  The proceeds of the Loans made
under this Agreement will be used by the Borrower (i) for working capital,
capital expenditures and other lawful corporate purposes, and (ii) as support
for the Borrower’s commercial paper program.

 

6.08                        Governmental Approvals and Filings.  The Borrower
will, and will cause each Subsidiary to, keep and maintain in full force and
effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the transactions herein or therein contemplated, (c) the
performance of or compliance with the terms and conditions hereof or thereof by
the Borrower, or (d) any other actions required to ensure the legality,
validity, binding effect, enforceability or admissibility in evidence hereof or
thereof.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01                        Liens.  Neither the Borrower nor any Subsidiary
shall, directly or indirectly, create, incur, assume or suffer to exist any Lien
on any asset now owned or hereafter acquired by it, except:

 

(a)                                  Liens existing on the date of this
Agreement securing Debt outstanding on the date of this Agreement in an
aggregate principal or face amount not exceeding $10,000,000;

 

(b)                                 any Lien existing on any asset of any person
at the time such person becomes a Subsidiary, and not created in contemplation
of such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after completion of the acquisition thereof;

 

33

--------------------------------------------------------------------------------


 

(d)                                 Liens on the assets of NORESCO or on the
assets of a Subsidiary of NORESCO attributable to a NORESCO Project securing
obligations of NORESCO or such Subsidiary with respect to surety bonds and
similar instruments obtained by NORESCO or such Subsidiary with respect to such
NORESCO Project;

 

(e)                                  any Lien on any asset of any person
existing at the time such person is merged or consolidated with or into the
Borrower or a Subsidiary and not created in contemplation of such event;

 

(f)                                    any Lien existing on any asset prior to
the acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition;

 

(g)                                 any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

(h)                                 Liens arising in the ordinary course of its
business which (i) do not secure Debt or obligations in respect of Swap
Contracts, (ii) do not secure any obligation in an amount exceeding $20,000,000
and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(i)                                     Liens on cash and cash equivalents
securing obligations in respect of Swap Contracts, provided that the aggregate
amount of cash and cash equivalents subject to such Liens may at no time exceed
$25,000,000;

 

(j)                                     Liens on the oil and gas properties,
revenue therefrom, and other assets related to the ANPI Transaction securing
ANPI Obligations, as such Liens are described in documentation in place as of
the date of this Agreement, with such changes in such documentation as, in the
reasonable opinion of the Administrative Agent, do not adversely affect the
interest of the Lenders;

 

(k)                                  Production Payments and Liens on the
properties covered thereby to secure performance obligations in connection
therewith, provided that the aggregate principal amount of balance sheet
obligations in respect of Production Payments may at no time exceed
$500,000,000; and

 

(l)                                     Liens not otherwise permitted by the
foregoing clauses of this Section securing Debt in an aggregate principal or
face amount at any date not to exceed $100,000,000.

 

7.02                        Debt to Total Capital.                             
Consolidated Debt will at no time exceed 65% of Total Capital.

 

7.03                        Transactions with
Affiliates.                                     The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate, except on an arms-length basis on terms at least as favorable to
the Borrower or such Subsidiary than could have been obtained from a third party
who was not an Affiliate; provided that the foregoing provisions of this Section
shall not prohibit any such Person from declaring or paying any lawful dividend
or other payment ratably in respect of all of its capital stock of the relevant
class so long as, after giving effect thereto, no Default shall have occurred
and be continuing.

 

34

--------------------------------------------------------------------------------


 

7.04                        Limitation of Other Restrictions on Dividends by
Subsidiaries, etc.                       The Borrower will not permit any
Subsidiary to be or become subject to any restriction of any nature (whether
arising by operation of law, by agreement, by its articles of incorporation,
by-laws or other constituent documents of such Subsidiary, or otherwise) on the
right of such Subsidiary from time to time to (w) declare and pay dividends or
distributions with respect to capital stock owned by the Borrower or any
Subsidiary, (x) pay any indebtedness, obligations or liabilities from time to
time owed to the Borrower or any Subsidiary, (y) make loans or advances to the
Borrower or any Subsidiary, or (z) transfer any of its properties or assets to
the Borrower or any Subsidiary, except:

 

(a)                                  legal restrictions of general applicability
under the corporation law under which such Subsidiary is incorporated, and
fraudulent conveyance or similar laws of general applicability for the benefit
of creditors of such Subsidiary generally;

 

(b)                                 with respect to clause (z) above: 
(i) non-assignment provisions of any executory contract or of any lease by the
Borrower or such Subsidiary as lessee, and (ii) restrictions on transfer of
property subject to a Lien permitted by Section 7.01 for the benefit of the
holder of such Lien;

 

(c)                                  restrictions applicable solely to an
Excluded Subsidiary.

 

7.05                        Mergers and Sales of Assets.  The Borrower will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole, to any other
Person; provided that the Borrower may merge with another Person if (x) the
Borrower is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

7.06                        Change in Nature of Business.  The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.07                        Use of Proceeds.  The Borrower shall not use the
proceeds of any Borrowing, whether directly or indirectly, for a purpose that
entails a violation of Regulation U of the FRB.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five days after the same becomes due, any interest on any Loan, or
any facility, utilization or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in Article VI
(other than those contained in Sections 6.01 (other than 6.01(d)) through 6.06),
or Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

35

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; provided that (except in the case of any
representation, warranty or certification made with respect to any financial
statement of the Borrower) if such lack of correctness is capable of being
remedied or cured within a 30-day period, Borrower shall have a period of 30
days after written notice thereof has been given to Borrower by Administrative
Agent (acting on the request of one or more Lenders) within which to remedy or
cure such lack of correctness; or

 

(e)                                  Cross-Payment Default; Cross-Acceleration. 
The Borrower or any Subsidiary (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Financial Obligations, or (B) fails to observe or
perform any other agreement or condition relating to any Material Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; or

 

(f)                                    Insolvency Proceedings, Etc.  The
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Material Subsidiary admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary final judgments or orders for the payment of money in
an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  Any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$5,000,000 which it shall have become liable to pay under Title IV of ERISA; or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial

 

36

--------------------------------------------------------------------------------


 

withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans, which could cause one
or more members of the ERISA Group to incur a current payment obligation in
excess of $25,000,000 in the aggregate; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document (other than the Fee Letters), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control with respect to the Borrower.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

37

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authorization of Administrative
Agent.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.02                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

9.03                        Liability of Administrative Agent.  No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Borrower or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any Affiliate thereof.

 

38

--------------------------------------------------------------------------------


 

9.04                        Reliance by Administrative Agent.

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

9.05                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.”  The Administrative Agent will notify
the Lenders of its receipt of any such notice.  The Administrative Agent shall
take such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

 

9.06                        Credit Decision; Disclosure of Information by
Administrative Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of the Borrower or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan

 

39

--------------------------------------------------------------------------------


 

Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.

 

9.07                        Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

 

9.08                        Administrative Agent in its Individual Capacity. 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its Affiliates as though Bank of America
were not the Administrative Agent hereunder and without notice to or consent of
the Lenders.  The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding the Borrower or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

 

9.09                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 30 days’ notice to the Lenders. 
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed). 
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent, and the term “Administrative Agent”
shall mean such successor administrative

 

40

--------------------------------------------------------------------------------


 

agent and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.  If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

9.10                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11                        Other Agents; Arrangers and Managers.  None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “co-agent,”
“co-book manager,” “lead manager,” “arranger” or “co-lead arranger” or shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

41

--------------------------------------------------------------------------------


 

ARTICLE X.

MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

 

(d)                                 change Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

10.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to

 

42

--------------------------------------------------------------------------------


 

such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Borrower and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered.  In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on the Borrower, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)                                  Limited Use of Electronic Mail.  Electronic
mail and Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Section 6.01, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including Loan Notices) that the Administrative Agent and
the Lenders in good faith believe to have been given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice that the
Administrative Agent and the Lenders in good faith believe to have been given by
or on behalf of the Borrower.  All telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04                 Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any

 

43

--------------------------------------------------------------------------------


 

amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefore. 
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

10.05                 Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.06                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or

 

44

--------------------------------------------------------------------------------


 

otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07                 Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) or (i) of this Section, or (iv) to
an SPC in accordance with the provisions of subsection (h) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund (as defined in subsection (g) of this
Section) with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee), such approval not to
be unreasonably withheld or delayed; and (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500.  Subject
to acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the

 

45

--------------------------------------------------------------------------------


 

assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative

 

46

--------------------------------------------------------------------------------


 

Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  Each party hereto hereby agrees that (i)
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under Section
3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with payment of a processing fee of $3,500, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

10.08                 Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and

 

47

--------------------------------------------------------------------------------


 

other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Borrowings.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.09                 Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

48

--------------------------------------------------------------------------------


 

To the extent that the interest rate laws of the State of Texas are applicable
to the Loans for purposes of determining the “maximum rate” or the “maximum
amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as limited by Texas Finance Code § 303.009,
and, to the extent that this Agreement is deemed an open end account as such
term is defined in Texas Finance Code Section 301.002(a)(14), the Lenders retain
the right to modify the interest rate in accordance with applicable law.

 

The parties agree that Texas Finance Code, Chapter 346, which regulates certain
revolving loan accounts and revolving triparty accounts, shall not apply to any
revolving loan accounts created under this Agreement or the Notes or maintained
in connection therewith.

 

10.11                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.14                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15                 Tax Forms.  (a)  (i)  Each Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Code.  Thereafter and from

 

49

--------------------------------------------------------------------------------


 

time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement, (B) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall deliver
to the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.15(a).

 

(b)                                 Upon the request of the Administrative
Agent, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

50

--------------------------------------------------------------------------------


 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefore,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

10.16                 Replacement of Lenders.  Pursuant to the provisions of
Section 2.12(a) providing that the Borrower shall have the right to replace a
Lender as a party to this Agreement, the Borrower may, upon notice to such
Lender and the Administrative Agent, replace such Lender by causing such Lender
to assign its Commitment (with the assignment fee to be paid by the Borrower in
such instance) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Borrower.  The Borrower shall (x) pay in full
all principal, interest, fees and other amounts owing to such Lender through the
date of replacement (including any amounts payable pursuant to Section 3.05),
and (y) release such Lender from its obligations under the Loan Documents.  Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Loans.

 

10.17                 Governing Law.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

10.18                 Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE;

 

51

--------------------------------------------------------------------------------


 

AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.19                 Termination of Commitments Under Existing Credit
Agreement.  The commitments of the Existing Lenders under the Existing Credit
Agreement shall terminate on the Closing Date.  Execution of this Agreement by
Lenders who are Existing Lenders shall constitute a waiver of the notice
provisions in Sections 2.09 and 9.01 of the Existing Credit Agreement.

 

10.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Vice President – Finance and Treasurer

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

 

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK,

 

as a Lender and Co-Syndication Agent

 

 

 

 

 

 

 

By:

 

/s/ Robert C. Mertensotto

 

Name:

Robert C. Mertensotto

 

Title:

Managing Director

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK ONE, NA,

 

as a Lender and Co-Syndication Agent

 

 

 

 

 

 

 

By:

 

/s/ Mary Lu D. Cramer

 

Name:

Mary Lu D. Cramer

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and Co-Documentation Agent

 

 

 

 

 

 

 

By:

 

/s/ Thomas A. Majeski

 

Name:

Thomas A. Majeski

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and Co-Documentation Agent

 

 

 

 

 

 

 

By:

 

/s/ Costas Rigas

 

Name:

Costas Rigas

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO NESBITT BURNS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Thomas H. Peer

 

Name:

Thomas H. Peer

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Mark W. Rogers

 

Name:

Mark W. Rogers

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Linda Lee Stanley

 

Name:

Linda L. Stanley

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Douglas Bernegger

 

Name:

Douglas Bernegger

 

Title:

Director

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ John W. McGhee

 

Name:

John McGhee

 

Title:

Vice President and Manager

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ John N. Watt

 

Name:

John N. Watt

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Christopher S. Helmeci

 

Name:

Christopher S. Helmeci

 

Title:

Vice President

 

[Signature Page to Equitable Resources, Inc. 364-Day Credit Agreement]

 

53

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

Institution

 

Title

 

Allocation

 

 

 

 

 

 

Bank of America, N.A.

 

Administrative Agent

 

$

28,000,000.00

JPMorgan Chase Bank

 

Co-Syndication Agent

 

$

28,000,000.00

Bank One, NA

 

Co-Syndication Agent

 

$

28,000,000.00

PNC Bank, National Association

 

Co-Documentation Agent

 

$

28,000,000.00

Citibank, N.A.

 

Co-Documentation Agent

 

$

28,000,000.00

 

 

 

 

 

Barclays Bank PLC

 

 

 

$

17,500,000.00

BMO Nesbitt Burns Financing, Inc.

 

 

 

$

17,500,000.00

Mellon Bank, N.A.

 

 

 

$

17,500,000.00

SunTrust Bank

 

 

 

$

17,500,000.00

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

 

 

$

15,000,000.00

 

 

 

 

 

The Bank of New York

 

 

 

$

12,500,000.00

Fifth Third Bank

 

 

 

$

12,500,000.00

 

 

 

 

 

 

Total Commitments

 

 

 

$

250,000,000.00

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

CERTAIN LITIGATION

 

A jury verdict and a judgment were rendered against the Borrower and a
subsidiary on October 17, 2002 in a civil lawsuit in Knott County Circuit Court,
Kentucky.  Plaintiff claimed that the well pump house accident that injured him
was caused by the company’s natural gas well adjacent to his property.  The jury
entered a verdict for $50,000 for medical expenses and lost wages and $270
million for pain and suffering and punitive damages, and an appealable judgment
has been entered against the Borrower and a subsidiary in such amount. While the
Borrower believes the damages are insured, it considers the claim to be
meritless and intends to vigorously pursue all post-verdict motions and
appellate remedies.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Equitable Resources, Inc.

One Oxford Centre

301 Grant Street, Suite 3300

Pittsburgh, PA 15219

Attention: Assistant Treasurer

Telephone: (412) 553-5769

Facsimile: (412) 553-7781

Electronic Mail: mgegick@eqt.com

Website Address:  www.eqt.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Loan Notices):

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX  75202-3714

Attention:  Mr. Ben Cosgrove

Telephone:  (214) 209-9254

Facsimile:   (214) 290-9439

Electronic Mail:  ben.cosgrove@bankofamerica.com

 

Account No.:  1292000883

Ref:  Equitable Resources, Inc.

ABA# 111000012

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management Services

901 Main Street, 14th Floor

Dallas, TX  75202-3714

Attention:  Mr. Ben Cosgrove

Telephone:  (214) 209-9254

Facsimile:   (214) 290-9439

Electronic Mail: ben.cosgrove@bankofamerica.com

 

1

--------------------------------------------------------------------------------


 

with a copy to:

 

Bank of America, N.A.

333 Clay Street, Suite 4550

Houston, TX  77002

Attention:  Mr. Ronald E. McKaig

Managing Director

Telephone:  (713) 651-4881

Facsimile:   (713) 651-4808

Electronic Mail: ronald.e.mckaig@bankofamerica.com

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

Date:                    ,          

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
1, 2002 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equitable Resources, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and JPMorgan Chase Bank and Bank One,
NA, as Co-Syndication Agents.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of
Loans                                                                                                                                                      
o  A conversion or continuation of Loans

 

1.                                       On
                                                                                           
(a Business Day).

 

2.                                       In the amount of
$                                                              .

 

3.                                       Comprised of
                                                                    .

[Type of Loan requested]

 

4.                                       For Eurodollar Rate Loans:  with an
Interest Period of         months.

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed before and after giving effect thereto and to the
application of the proceeds therefrom:

 

(a)                                  the representations and warranties of the
Borrower contained in Article V of the Agreement are true and correct as of the
date hereof (except such representations and warranties which expressly refer to
an earlier date, which are true and correct as of such earlier date, and except
for the following:  [described any exceptions to the representations and
warranties in Section 5.04(c), 5.05 and 5.06 that have been disclosed to the
Administrative Agent, and identify when such disclosure was made and in what
document]); and

 

(b)                                 no Default has occurred and is continuing,
or would result from the proposed Borrowing.

 

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.]

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

                                            

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain 364-Day Credit Agreement, dated as of
November 1, 2002 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
and JPMorgan Chase Bank and Bank One, NA, as Co-Syndication Agents.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                    ,                

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
1, 2002 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equitable Resources, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, and JPMorgan Chase Bank and Bank One,
NA, as Co-Syndication Agents.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                               of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period.

 

[select one]

[are attached hereto as Schedule 1]

—or—

[are available in electronic format and have been delivered pursuant to Section
6.01 of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

[select one]

[are attached hereto as Schedule 1]

—or—

[are available in electronic format and have been delivered pursuant to Section
6.01 of the Agreement].

 

C-1

--------------------------------------------------------------------------------


 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                       A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.                                       The representations and warranties of
the Borrower contained in Article V of the Agreement (except with respect to the
representations and warranties in Sections 5.04(c), 5.05 and 5.06, to the extent
disclosed herein), or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

[the following is a description of the nature and status of each event or
circumstance which causes the representations and warranties in Section[s]
[5.04(c)], [5.05] and [5.06], to be untrue on the date hereof:]

 

5.                                       The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                        .

 

 

EQUITABLE RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Statements

 

C-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

 

                      (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.07 – Debt to Capital.

 

I.

 

Consolidated Debt at Statement Date

 

 

 

 

 

 

 

 

 

A.                Debt of the Borrower and its Subsidiaries on the Statement
Date:

 

$

 

 

 

 

 

 

 

 

B.                  Non-Recourse Debt of the Borrower and its Subsidiaries on
the Statement Date:

 

$

 

 

 

 

 

 

 

 

C.                  Consolidated Debt at Statement Date: (Lines I.A. - I.B.):

 

$

 

 

 

 

 

 

II.

 

Total Capital at Statement Date:

 

 

 

 

 

 

 

 

 

A.                Consolidated Debt at Statement Date (Line I.C. above):

 

$

 

 

 

 

 

 

 

 

B.                  Shareholders’ Equity at Statement Date:

 

$

 

 

 

 

 

 

 

 

C.                  Any excess of the net book value of assets subject to Liens
securing Non-Recourse Debt (including the total assets of Excluded Subsidiaries)
over the amount of the related Non-Recourse Debt that is reflected in
Shareholders’ Equity:

 

$

 

 

 

 

 

 

 

 

D.                 Total Capital at Statement Date (Lines II.A. + II.B . –
II.C.):

 

$

 

 

 

 

 

 

III.

 

Consolidated Debt to Total Capital at Statement Date: (Line I.C. ¸ Line II.D.)
(cannot exceed 0.65)

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the 364-Day Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation Guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:                                                              

 

 

 

 

 

 

 

2.

 

Assignee:                                                               [and is
an

 

 

 

 

Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

 

 

3.

 

Borrower:

 

Equitable Resources, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The 364-Day Credit Agreement, dated as of November 1, 2002, among Equitable
Resources, Inc., the Lenders parties thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank and Bank One, NA, as Co-Syndication
Agents, and the other agents parties thereto.

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

D-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(2)

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                   Trade
Date:                                                                       ](3)

 

Effective Date:                                 , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

(3) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

  Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:]

 

 

 

 

By:

 

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                                 Representations and
Warranties.

 

1.1.                                          Assignor.  The Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                                          Assignee.  The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents as may be
required under the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.   General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption

 

D-4

--------------------------------------------------------------------------------


 

by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF REED SMITH LLP

 

November       , 2002

 

To Bank of America, N.A., as

Administrative Agent, and the Lenders

and the other Agents Parties to the

Credit Agreement Referred to Below

 

Ladies and Gentlemen:

 

We have participated in the preparation of the 364-Day Credit Agreement (the
“Credit Agreement”) dated as of November 1, 2002 among Equitable Resources,
Inc., a Pennsylvania corporation (the “Borrower”), the Lenders named therein,
Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank and Bank
One, NA, as Co-Syndication Agents, and the other agents named therein, and have
acted as special counsel for the Borrower for the purpose of rendering this
opinion pursuant to Section 4.01(a)(v) of the Credit Agreement.  Capitalized
terms used herein which are defined in the Credit Agreement are used herein as
therein defined.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
law as we have deemed necessary or advisable for purposes of this opinion.  We
have assumed, with respect to all documents which we have examined:  the
genuineness of all signatures thereon, the authenticity of all documents
submitted to us as originals, the conformity to the originals of all documents
submitted to us as copies, and the authenticity of the originals of such copies.

 

In rendering this opinion we have assumed with your permission that (i) the
Credit Agreement has been duly authorized, executed and delivered by
Administrative Agent and each Lender, (ii) the Borrower has been duly
incorporated and is validly existing as a corporation under the laws of the
Commonwealth of Pennsylvania, (iii) the Borrower has duly authorized, executed
and delivered the Credit Agreement and the Notes, and (iv) the execution and
delivery by the Borrower of the Credit Agreement and the Notes require no
consent or approval by any governmental body, agency or official or any filing
with the public utility commissions of Kentucky, Pennsylvania, or West
Virginia.  We understand you have relied on the opinion of the Borrower’s Deputy
General Counsel of even date herewith with respect to these issues regarding the
Borrower.

 

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a legal, valid and binding agreement of the Borrower and each Note
constitutes a legal, valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, receivership, moratorium or similar laws relating to or
affecting creditors’ rights generally and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law.  The
enforceability of the respective obligations of the parties to the Credit
Agreement and the Note, and the availability of certain rights and remedies
provided for therein, may be limited by applicable state and federal laws and
judicial decisions, but the remedies provided for in the Credit Agreement are
adequate

 

E-1-1

--------------------------------------------------------------------------------


 

for the practical realization of the benefits provided thereby, except for the
consequences of any procedural delay which may result therefrom.

 

We express no opinion as to the enforceability of any provisions of the Credit
Agreement or any Note providing for the indemnification or exculpation of any
Agent or any Lender (A) in violation of public policy, (B) to the extent
precluded by federal or state securities laws, or (C) purporting to indemnify or
exculpate any Agent or any Lender from the consequences of its own gross
negligence, willful misconduct or strict liability.

 

We are members of the Bar of the State of New York and of the Commonwealth of
Pennsylvania and the foregoing opinion is limited to the laws of the
Commonwealth of Pennsylvania and of the State of New York and the applicable
federal laws of the United States of America.  In giving the foregoing opinion,
we express no opinion as to the effect (if any) of any law of any jurisdiction
(except the Commonwealth of Pennsylvania and the State of New York) in which any
Lender is located which limits the rate of interest that such Lender may charge
or collect.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the above matter.  This opinion may not be relied upon by you or Assignees
for any other purpose or relied upon by any other person without our prior
written consent.  The opinions expressed herein are rendered and speak only as
of the date hereof, and we specifically disclaim any responsibility to update
such opinions or to advise you of subsequent developments affecting such
opinions that hereafter may come to our attention.

 

Very truly yours,

 

E-1-2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

 

FORM OF OPINION OF DEPUTY GENERAL COUNSEL OF EQUITABLE RESOURCES, INC.

 

November      , 2002

 

 

To Bank of America, N.A., as

Administrative Agent and the Lenders and the

other Agents Parties to the Credit

Agreement Referred to Below

 

Ladies and Gentlemen:

 

I am Deputy General Counsel of Equitable Resources, Inc. (the “Borrower”) and
have acted as internal counsel for the Borrower in connection with the 364-Day
Credit Agreement (the “Credit Agreement”) dated as of November 1, 2002 among the
Borrower, the Lenders parties thereto, Bank of America, N.A., as Administrative
Agent, JPMorgan Chase Bank and Bank One, NA, as Co-Syndication Agents, and the
other agents named therein.  Capitalized terms which are defined in the Credit
Agreement are used herein as therein defined.  This opinion is being rendered to
you at the request of my client pursuant to Section 4.01(a)(v) of the Credit
Agreement.

 

For purposes of rendering this opinion, I have examined the following:

 

1.                                       the Credit Agreement;

 

2.                                       the Notes;

 

3.                                       the Certificate of Incorporation and
Bylaws of the Borrower;

 

4.                                       a Certificate of Good Standing of the
Borrower, certified by the Secretary of the Commonwealth of Pennsylvania on
                          , 2002; and

 

5.                                       Minutes of the meeting of the Board of
Directors of the Borrower on                       ,         .

 

For purposes of rendering this opinion I have relied without independent
investigation upon statements of officers and employees of the Borrower as to
certain factual matters relevant to this opinion.  I have assumed, with respect
to all documents which I have examined:  the genuineness of all signatures
thereon (other than signatures of officers of the Borrower), the authenticity of
all documents submitted to me as originals, the conformity to the originals of
all documents submitted to me as copies, and the authenticity of the originals
of such copies.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                       The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of
Pennsylvania and has all corporate powers and authority and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and execute, deliver and perform its
obligations under the Credit Agreement and Notes.

 

E-2-1

--------------------------------------------------------------------------------


 

2.                                       The execution, delivery and performance
by the Borrower of the Credit Agreement and the Notes (a) are within the
corporate powers of the Borrower, (b) have been duly authorized by all necessary
corporate action, (c) require no consent or approval by, or filing with, the
public utility commissions of Kentucky, Pennsylvania, or West Virginia, or any
other Governmental Authority of the Commonwealth of Pennsylvania or of the
Federal government of the United States, (d) do not contravene, or constitute a
default under, the articles of incorporation or by-laws of the Borrower, (e) do
not contravene, or constitute a default under, any agreement, judgment,
injunction, order, decree, or other instrument, in each case under this clause
(e) of which I have actual knowledge, binding upon the Borrower or any of its
Subsidiaries, or (f) result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries.  The Credit Agreement has been
duly executed and delivered by the Borrower.  The execution and delivery of the
Credit Agreement, and the making and repayment of the Loans or other payment
obligations, do not violate any applicable Law of Pennsylvania or the United
States.

 

3.                                       Except as set forth in Schedule 5.05 of
the Credit Agreement, there is no action, suit or proceeding pending against, or
to the best of my actual knowledge threatened against, the Borrower or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official, in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.

 

4.                                       Each of the Borrower’s corporate
Subsidiaries is a corporation validly existing, and has all corporate powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

 

5.                                       None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary (a) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (b) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

I am a member of the Bar of the Commonwealth of Pennsylvania and the foregoing
opinion is limited (i) to the laws of the Commonwealth of Pennsylvania, (ii) to
the applicable federal laws of the United States of America, (iii) to the extent
set forth in paragraph 2 above, to the public utility laws of the Commonwealth
of Kentucky and the State of West Virginia and (iv) to the extent set forth in
paragraph 4 above, to the general corporation laws of the applicable States of
the United States under which the Borrower’s Subsidiaries are organized.

 

This opinion is rendered solely to you and to Eligible Assignees in connection
with the Credit Agreement.  This opinion may not be relied upon by you or
Eligible Assignees for any other purpose or relied upon by any other person
without my prior written consent.  The opinions expressed herein are rendered
and speak only as of the date hereof, and I specifically disclaim any
responsibility to update such opinions or to advise you of subsequent
developments affecting such opinions that hereafter may come to my attention.

 

Very truly yours,

 

 

Deputy General Counsel

 

E-2-2

--------------------------------------------------------------------------------